Citation Nr: 0314266	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  97-27 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a variously 
diagnosed psychiatric disorder.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for partial loss of use 
of the left side.

4.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

5.  Entitlement to an increased evaluation for cephalgia, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  

In June 1999, the Board remanded this case to the RO for the 
scheduling of a hearing before a Veterans Law Judge at the 
RO.  The undersigned Veterans Law Judge conducted a hearing 
at the RO in October 1999.  A transcript of the testimony 
taken at the hearing has been associated with the claims 
file.

The Board remanded the claim to the RO again in March 2000 
for further development and adjudicative action.  

In October 2002 the RO most recently affirmed the 
determinations previously entered.

The case has been returned to the Board for further appellate 
review.

The claims of entitlement to service connection for a 
variously diagnosed psychiatric disorder, seizure disorder, 
and partial loss of use of the left side are addressed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  The veteran's cephalgia is chronic with prostrating 
attacks occurring between two to four times each month and 
lasting 2 to 48 hours, productive of no more than migraines 
with characteristic prostrating attacks occurring on an 
average once a month over last several months.  


CONCLUSION OF LAW

The criteria for a rating greater than 30 percent for 
cephalgia have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic 
Code 8100 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records document the diagnosis of and 
treatment for tension headaches in 1970.  

In 1973, VA received the veteran's claim alleging entitlement 
to service connection for headaches.  

An October 1973 note from the veteran's private physician was 
associated with the file.  The physician reported that he had 
prescribed Librium, Cafergot and Fiorinal to treat the 
veteran's severe headaches.  

An initial VA examination was conducted in November 1973, and 
the examiner diagnosed cephalgia of unknown etiology.  

In January 1974 the RO granted entitlement to service 
connection for cephalgia.  A 30 percent rating was assigned, 
effective October 11, 1973.  

The VA examiner who initially evaluated the veteran in 1973 
conducted a routine VA examination in October 1978.  
Following examination of the veteran, the examiner noted that 
he was using the same formulation as he had given previously.  
The examiner diagnosed cephalgia of undetermined type and 
etiology.  

The veteran provided VA with information concerning hours 
lost from work in 1977 and 1978.  In December 1978, the RO 
confirmed and continued the rating.  

In December 1996, the veteran filed a claim for an increased 
rating.  A VA examination was conducted in March 1997 
pursuant to the claim.  The examiner noted a review of the 
claims file in the report.

The veteran reported that since the last rating, his 
headaches had increased in frequency and severity.  They were 
often precipitated by anger, which occurred quite frequently.  
He suffered from headaches on a daily basis and they were 
present seventy percent of the time.  The pain was located 
bioccipitally and in the right frontal region.  He described 
a dull ache with photophobia and phonophobia, but no definite 
focal neurological symptoms.  He was unable to quantify this 
more precisely.  He was only taking Tylenol and was not 
taking any prophylactic therapy.  The veteran did not know 
when his last neural imaging procedure was, and did see a 
general medical physician one month prior for his headaches.  

On the mental status examination the veteran was alert, 
attentive, and oriented to person, place and time.  He had 
good recall.  There was no aphasia.  Affect was appropriate.  
Cranial nerves showed the pupils equal, round and reactive to 
light.  Visual fields and extraocular movements were full, 
and there was no papilledema.  

There was no facial weakness or sensory loss.  Gag reflex was 
intact and there was no tongue weakness.  The examiner 
diagnosed chronic muscle tension headaches which occurred on 
a daily basis, and which were debilitating three to four days 
a month for a few hours.  The veteran was neurologically 
within normal limits.

VA records dated in the 1990s reflect ongoing treatment of 
migraine and tension headaches.  On visits in 1997, the 
veteran described two types of headaches.  One type started 
in the right frontal area with a constant dull pain with 
nausea and photo and phonophobia.  With regard to this type, 
a history of concussion with rocket blast in Vietnam was 
noted.  The second type started in the back of the neck and 
came up both sides of the head, and produced nervousness, 
nausea and vomiting, and lasted an hour to days.  

In November 1997, the veteran testified before a Hearing 
Officer at the RO.  He testified that he had two to three 
headaches each day, and that they lasted all day before he 
got rid of them.  To get rid of his headaches, he rested in a 
dark room, took a muscle relaxer and other medications.  He 
had suffered from headaches since 1969.  His primary 
physician was treating his headaches.  Regarding the impact 
on his employability, he stated that he had quit several jobs 
because he could not concentrate.  It was not safe for him to 
perform duties as a welder.  One day, he was fired from a 
shipyard because of his headaches.  At the time of the 
hearing, he was not working.  Regarding treatment, he was not 
sure if his physician from 1973 still maintained his records, 
and estimated that another physician had died.   

Of record is a September 1998 decision of the Social Security 
Administration (SSA) granting disability benefits based on 
the impairment caused by degenerative disc disease and 
essential hypertension.  

In October 1999 at a hearing before the undersigned Veterans 
Law Judge, the veteran testified that he suffered from at 
least one headache each day.  He became nauseated, vomited 
and had diarrhea.  He pointed out that he had had a colostomy 
due to the severity of the diarrhea.  He needed to lie down 
in a dark room.  He was given Butalbital.  Around three times 
a month, they lasted for days before he could get rid of 
them.  He had about three or more prostrating headaches each 
month.  
VA treatment records, dated from the 1990s to 2000, reflect 
the ongoing follow-up treatment of the veteran's headaches, 
as well as his ongoing participation in a chronic headache 
group in 2000.  On visits in November 1998 and January 2000, 
he noted a decline in the frequency of his headaches.  A 
November 1998 psychiatric report associated with the SSA 
records, reflects the examiner's suspicion of a relationship 
between migraines and post-traumatic stress disorder (PTSD).  

Pursuant to the Board's March 2000 remand, the veteran was 
afforded VA examinations in July 2001 and February 2002.  The 
same examiner conducted both examinations, and the examiner 
noted a review of the claims file in the reports.

In July 2001 the veteran reported that he suffered from 
headaches on a daily basis.  The pain began in the occipital 
area and radiated around the side of the head to the frontal 
area.  Sometimes it was unilateral, and at other times it was 
bilateral.  At times, he had a focal headache in the right 
frontal area.  He described a dull ache with some throbbing.  
He got nauseated at times.  He had some photophobia and 
phonophobia on occasion, but no definite focal neurological 
symptoms.  He reported suffering from prostrating headaches 
two to three times a month, and that they lasted two to 
forty-eight hours.  He was taking Fiorinal and had last seen 
a physician four months prior.  

The mental status examination revealed that the veteran was 
alert, attentive, oriented to person, place and time.  There 
was good recall and no aphasia.  Affect was appropriate.  On 
examination of the cranial nerves, pupils were equal and 
reactive to light.  Visual fields and extraocular movements 
were full.  There was no papilledema, facial weakness or 
sensory loss.  Gag reflex was intact.  There was no tongue 
weakness.  The examiner diagnosed chronic muscle tension type 
headache, and indicated that the neurological examination was 
within normal limits.  

In February 2002, the examiner noted that his impression of 
chronic muscle tension type headaches secondary to cerebral 
concussion in 1969 and neurological examination within normal 
limits, had remained the same since the last examination.  
The examiner opined that the condition would not render the 
veteran unemployable. 


Criteria

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 2002).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).  

Consideration is to be given to all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, a 30 percent 
rating is assigned for migraines with characteristic 
prostrating attacks occurring on an average once a month over 
last several months.  A maximum rating of 50 percent is 
assigned for migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law since the veteran initiated his appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  These new regulations, which in 
pertinent part are effective as of the date of enactment of 
the VCAA, interpret and implement the mandates of the 
statute, "and do not provide any right other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.

The CAFC recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  He has been provided with notice of the requirements 
for establishing entitlement to a higher rating for headaches 
in the June 1997 statement of the case, and the supplemental 
statements of the case issued in January 1998 and October 
2002.  

Furthermore, with regard to notice the Board points out that 
in May 2001, the RO sent the veteran a letter that 
specifically addressed the VCAA.  The letter informed the 
veteran of the enactment of the VCAA; VA's duty to assist in 
obtaining evidence; what the evidence must show for 
entitlement; when and where to send pertinent information; 
what VA had done to assist the claim; and how to contact VA 
for additional assistance.  Therefore, the duty to notify has 
been met.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In the October 2002 supplemental statement of the case the RO 
made clear that it had adjudicated the claim of entitlement 
to an increased rating for headaches with the VCAA fully 
considered and applied.  Therefore, the Board finds no 
prejudice to the veteran in proceeding with the case at this 
time.  The procedural actions of the RO are in agreement with 
and adhere to the mandates of this new law with respect to 
the duty to notify and the duty to assist the veteran in the 
development of his claim.  See Bernard v. Brown, 4 Vet. App. 
384, 393-394 (1993).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West 2002); 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified at 38 
C.F.R. § 3.159(b)).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including relevant records 
adequately identified by him as well as authorized by him to 
be obtained.  

A review of the claims file shows that in accordance with the 
Board's June 1999 remand, the veteran was afforded a hearing 
before a Veterans Law Judge.  Also, pursuant to the March 
2000 remand, the RO requested SSA and other pertinent 
records, and secured examinations.  

Given the lack of further responses to the development 
letter, it is clear that any further attempts to obtain any 
additional records would be futile.  38 U.S.C.A. 5103A (West 
2002); 66 Fed. Reg. 45620, 45630 (August 29, 2001) (codified 
at 38 C.F.R. 3.159(c)). 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 2002)); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.159).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim.


Increased Evaluation

Service connection is currently in effect for cephalgia, 
rated 30 percent disabling under the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2002).  

Throughout the record, headaches have been described as 
chronic, and the veteran has stated that they occur on a 
daily basis.  However, the treatment records dated from 1998 
to 2000 document his report of the decline in frequency of 
the headaches.  Overall, the evidence suggests that the 
headaches are frequent, but it does not demonstrate that he 
suffers from "very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability" required for a 50 percent rating under 
Diagnostic Code 8100.



The veteran's testimony and information provided for the VA 
examinations show that the prostrating headaches occur 
between two to four times each month, and that they last from 
2 to 48 hours.  Given the reported duration of 2 to 48 hours, 
it is reasonable to find that the attacks are prolonged.  

His report of prostrating attacks occurring two to four times 
a month is adequately described by criteria such as attacks 
occurring "on an average of once a month over the last 
several months", and not "very frequent" attacks required 
for a 50 percent rating under Diagnostic Code 8100.  
Furthermore, the evidence does not demonstrate severe 
economic inadaptability required for the maximum schedular 
rating.  

The favorable SSA decision was based on the impairment caused 
by degenerative disc disease and hypertension, not headaches.  
Also, on the most recent VA examination, the examiner opined 
that the headaches do not render the veteran unemployable.  
Therefore, even though the headaches may cause some 
interference with work, the evidence does not demonstrate 
that they are productive of severe economic inadaptability 
required for a 50 percent rating under Diagnostic Code 8100.

In light of the application of the available rating criteria 
in the Diagnostic Code, the Board finds that the veteran's 
disability picture does not approximate the criteria 
necessary for a higher disability evaluation.  38 C.F.R. § 
4.7 (2002).  In reaching this decision the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation greater than 30 percent for 
cephalgia is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


Entitlement to a Compensable Evaluation for Bilateral Hearing 
Loss

Service connection is currently in effect for bilateral 
hearing loss, rated as noncompensable under the provisions of 
38 C.F.R. Part 4, Diagnostic Code 6100 (2002).  Since the 
denial of the increased rating claim in March 1997, 
amendments were made to the 38 C.F.R. §§ 4.85-4.87a, used to 
evaluate ear disabilities.  64 Fed. Reg. 25206-25209 (1999).  
The amendments took effect on June 10, 1999.

A review of the file shows that a statement of the case was 
issued in June 1997, and supplemental statements of the case 
were issued in January 1998 and October 2002.  The October 
2002 supplemental statement of the case does not include a 
recitation of the amended rating criteria.  Therefore, the 
veteran has not been informed of the amended rating criteria 
and how they affect his claim.  If the Board determines that 
the claimant has been prejudiced by a deficiency in the 
statement of the case, the Board should remand the case to 
the RO pursuant to 38 C.F.R. § 19.9, specifying the action to 
be taken.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 


Entitlement to Service Connection for a 
Psychiatric Disorder, a Seizure Disorder, 
and Partial Loss of Use of the Left Side

As discussed in the above decision, the VCAA has 
significantly changed VA's duty to assist.  Under the VCAA, a 
veteran is entitled to a complete VA medical examination that 
includes an opinion whether there is a nexus between the 
claimed disorder and service based on all possible evidence.  
See 38 U.S.C.A. § 5103(d); 38 C.F.R. § 3.159(c)(4).  

A review of the file discloses that the veteran was afforded 
a VA psychiatric examination in 1998, but a nexus opinion was 
not offered.  Also, VA examinations have not been conducted 
to determine the nature and etiology of a seizure disorder 
and the question of partial loss of use of the left side.  

Regarding psychiatric disorders, the post-service treatment 
records reflect treatment for various psychiatric disorders, 
including depression and PTSD.  As noted, a VA psychiatric 
examination was conducted in November 1998, and the examiner 
diagnosed major depressive disorder, adjustment disorder and 
rule out PTSD.  However, as noted, a nexus opinion was not 
provided.  

The service medical records document the veteran's admission 
for treatment and observation in July 1970 due to his 
complaints of headaches and syncopal episodes of undetermined 
etiology.  The post-service records reflect ongoing 
complaints of and treatment for a seizure disorder, and the 
veteran has testified that a physician informed him that he 
has brain damage.  

Overall, the medical evidence of record does not address 
questions regarding the nature and etiology of the claimed 
disabilities.  Therefore, the evidence of record is 
insufficient to decide the issue of service connection with 
any certainty.  Since the Board cannot exercise its own 
independent judgment on medical matters, further examination 
is required, to include an opinion based on review of the 
entire record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The veteran should be afforded a 
psychiatric examination to determine the 
current nature, extent of severity, and 
etiology of any psychiatric disorders 
that may be present.  

The claims folder and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  

The examiner must be requested to express 
an opinion as to whether any psychiatric 
disorder(s) which may be found on 
examination is/are related to service, or 
if pre-existing service, was/were 
aggravated thereby.  If a psychosis is 
diagnosed, the examiner should opine as 
to the date of onset.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  The examination report should 
be typed. 

3.  The veteran should be afforded a VA 
special neurological examination by a 
neurologist to determine the current 
nature, extent of severity, and etiology 
of any seizure disorder and/or partial 
loss of use of the left side that may be 
present.  

The claims folder and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  

The examiner must be requested to express 
an opinion as to whether any seizure 
disorder and/or partial loss of use of 
the left side which may be found on 
examination is/are related to service, or 
if pre-existing service, was/were 
aggravated thereby.  If epilepsies are 
diagnosed, the examiner should opine as 
to the date of onset.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  The 
examination report should be typed. 

4.  The RO should arrange for a VA 
audiological examination of the veteran 
for the purpose of ascertaining the 
current severity of his bilateral hearing 
loss.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
studies should be conducted.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2002).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice of 
the scheduling the examination was sent 
to the last known address.  It should 
also be indicated whether any notice that 
was sent was returned as undeliverable.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).




In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub.L. No. 106-475 
is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
an increased (compensable) rating for 
bilateral hearing loss taking into 
account the amended provisions of 38 
C.F.R. §§ 4.85-4.87a, and documenting its 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (2002).  The RO 
should also readjudicate the claims of 
entitlement to service connection for a 
psychiatric disability, a seizure 
disorder, and partial loss of use of the 
left side.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is notified 
by the RO; however, the veteran is again notified that 
failure to report for a scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims for service connection and increased evaluation.  
38 C.F.R. § 3.655 (2002).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



